Citation Nr: 9920055	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  99-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland




THE ISSUE

Evaluation of plantar fasciitis of the right foot, rated as 
noncompensably disabling.




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO that granted service connection for right foot plantar 
fasciitis.  A noncompensable rating was assigned effective 
from the day following the veteran's separation from active 
military duty.

A claim of entitlement to a higher evaluation for service-
connected low back disability was also developed for 
appellate review.  However, the veteran withdrew his notice 
of disagreement as to this issue.  Therefore, the only issue 
before the Board is entitlement to a higher evaluation for 
plantar fasciitis of the right foot.


FINDING OF FACT

The veteran experiences pain with use of his right foot 
because of plantar fasciitis.


CONCLUSION OF LAW

A 10 percent rating for plantar fasciitis of the right foot 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5279 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  When the disability at issue is not listed, 
rating by analogy to disability that is similar in anatomical 
location and functional debility is permissible.  38 C.F.R. 
§ 4.20 (1998).

In the veteran's case, the RO has evaluated plantar fasciitis 
of the right foot as analogous to metatarsalgia under 
38 C.F.R. § 4.71a, Diagnostic Code 5279 (1998).  § 4.20.  
Given the problems experienced by the veteran, the Board 
finds that this is an apt analogy, as explained below.  
Additionally, for the reasons that follow, the Board finds 
that a 10 percent rating is warranted, but no more.

Metatarsalgia, either unilateral or bilateral, is assigned a 
10 percent rating under Diagnostic Code 5279, but a higher 
schedular rating is not warranted.  Diagnostic Code 5279.  

When the veteran was examined by VA in August 1997, he 
complained of intermittent pain in the right foot.  Upon 
examination, there was no swelling, heat, erythema, or 
tenderness.  The temperature, color, and vasculature of the 
right foot were normal.  Additionally, all digits had a 
normal range of motion.  The veteran could arise and stand 
normally; his gait was normal; and heel and toe gaits were 
normal.  It was also reported that he hopped and squatted 
normally.  

In short, it appears from a review of the August 1997 
examination that the veteran had no abnormal findings except 
for the complaint of intermittent pain.  This pain is the 
basis for the award of a 10 percent rating under Diagnostic 
Code 5279 which specifically allows for such an award.  The 
veteran testified at a hearing before the Board in April 1999 
that he could not hop normally as noted by the VA examiner.  
Rather, it was maintained that hopping caused a great deal of 
pain.  Additionally, the veteran indicated that any walking 
caused pain which was only relieved by rest.  Given such 
difficulties, the Board finds that the veteran's disability 
equates to the level of debility contemplated by the 10 
percent rating under Diagnostic Code 5279.  

Although it might be argued that a higher rating might be 
warranted by application of a different analogy under the 
rating criteria, the Board does not find that the veteran's 
symptoms are better described by other potentially applicable 
criteria.  Of the foot disorders listed in the rating 
schedule, the one pertaining to metatarsalgia (a condition 
characterized by pain and tenderness in the region of the 
foot lying between the tarsus and the toes) appears to most 
closely approximate the veteran's disorder in terms of 
anatomical location, symptomatology, and function affected. 
There is no indication on the current record that his 
service-connected condition is due to injury or that it is 
manifested by symptoms such as fallen arches, atrophy of 
musculature, weakness, disturbed circulation, fixed 
contraction or dorsiflexion of the toes, limitation of motion 
in the ankle, or malunion or nonunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.71a (1998).  Even if 
evaluated as a foot injury under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998), a rating higher than 10 percent 
would be warranted only if the disability were found to be 
"moderately severe."  

The term "moderately severe" is not defined by regulation, 
but to award a rating greater than 10 percent under such a 
characterization when the only symptom experienced is 
directly contemplated by other criteria, namely Diagnostic 
Code 5279, would render the overall rating scheme 
meaningless.  Therefore, the Board concludes that a rating 
higher than 10 percent rating is not warranted.  

The veteran has argued that another examination is warranted.  
He asserts that the examiner who conducted the August 1997 
examination did not undertake a thorough analysis of his 
right foot.  He contends that he was not in fact asked to hop 
on his foot and that the examiner did not undertake a close 
inspection of his foot.  He also maintains that the 
examination should be conducted by a podiatrist.  

With regard to the veteran's complaints about the August 1997 
examination, the Board notes that it cannot find any 
regulatory mandate that rating examinations be conducted by a 
specialist, such as a podiatrist.  When findings are made 
sufficient to apply the applicable criteria, no additional 
examination is required.  Although the veteran refutes some 
of the findings such as the finding that he could hop 
normally, it should be pointed out that hopping is not a 
finding pertinent to the rating criteria.  Hopping may indeed 
be one of many activities that are adversely affected by the 
veteran's pain, it is his pain which is directly contemplated 
by the criteria in Diagnostic Code 5279.  This is what the 10 
percent rating herein awarded contemplates-namely, that the 
pain will have an adverse effect on various activities that 
require use of the foot, including walking, hopping, etc.  In 
sum, given the specific findings made at the August 1997 
examination, the Board finds that information to apply the 
rating criteria was sufficient; another examination is not 
required.  

Finally, the Board recognizes that the veteran's appeal was 
from an original rating following his separation from 
military service.  Therefore, the principles enunciated in 
Fenderson v. West, 12 Vet. App. 119 (1999) apply.  This means 
that consideration must be given to staged ratings during the 
pendency of the veteran's appeal.  However, upon review of 
the record since the effective date of the award of service 
connection for plantar fasciitis of the right foot, the Board 
finds that a rating higher than 10 percent was not warranted 
at any point.  Consequently, for the reasons set out above, a 
10 percent rating is warranted, but no more.


ORDER

A 10 percent rating for plantar fasciitis of the right foot 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

